Citation Nr: 0211055	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-20 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, characterized as chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1992 to 
September 1995.

This appeal arises from a November 1998 decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
chronic paranoid schizophrenia.

At a personal hearing held before the undersigned, the veteran 
indicated that his wished to withdraw from appellate status 
the issue of entitlement to an increased evaluation for his 
service-connected back disorder.  Thus, no further 
consideration will be afforded this issue by the Board at this 
time.


FINDING OF FACT

Competent medical evidence establishes that the appellant has 
chronic paranoid schizophrenia that originally manifested 
during service.


CONCLUSION OF LAW

The appellant's chronic paranoid schizophrenia was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, Supplemental Statement of the Case, and development 
letter dated in May 2001 issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  VA 
examinations were conducted in October 1998 and October 1999, 
and copies of these reports have been associated with the 
file.  The appellant testified at a hearing on appeal before 
a hearing officer in August 2000, and before the undersigned 
in April 2002.  Under these circumstances, the appellant has 
been made aware of the information and evidence needed to 
substantiate the claim, and there is no reasonable 
possibility that further assistance to the appellant will aid 
in substantiating his claim.  For these reasons, a remand is 
not necessary for further development to comply with the 
notice and duty to assist provisions of 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Where certain diseases, such as psychoses, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 
38 C.F.R. § 3.303(d) (2001). 

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Epps v. Gober, 126 F.3d at 1468.  Medical 
evidence is required to provide the existence of a current 
disability and to fulfill the nexus requirement.  Id. at 
1467-68.

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (2001), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim may still be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App 488, 495-98 
(1997).

The medical evidence for consideration in this matter 
includes the appellant's service medical records.  At the 
time of his October 1992 military entrance examination, the 
appellant denied any history of frequent trouble sleeping, 
depression or excessive worry, and did not know whether he 
had "[n]ervous trouble of any sort."  No psychiatric 
abnormality was indicated.  A March 1995 treatment record 
indicated that he complained of a sleeping disorder.  He 
claimed that he had had the problem of not being able to fall 
asleep and then not being able to wake up, even with two 
alarms, for years.  He also claimed that he felt anxious 
sometimes, often waking up every hour.  He indicated that 
there was court action pending secondary to domestic violence 
in his home, for which he and his wife received counseling.  
There were also financial problems which he stated he could 
handle.  The examiner assessed insomnia secondary to stress.  
The appellant continued to report frequent trouble falling 
asleep and claimed that he sometimes became extremely 
depressed due to excessive worry, in August 1995.  He also 
reported a positive history of depression or excessive worry, 
and frequent trouble sleeping at the time of his August 1995 
military separation examination.  However, no psychiatric 
abnormalities were indicated.  The appellant was also seen 
for a mental status evaluation for psychiatric clearance 
regarding administrative action in August 1995, and the 
examiner's impression was that he had the mental capacity to 
understand and participate in a proceeding. 

Service personnel records indicate that the appellant was 
honorably discharged from service following an administrative 
recommendation for separation due to a sentence by civil 
authorities to confinement for DWI (driving while 
intoxicated).  The appellant had received a DWI in July 1995 
and had a prior history of DWI in March 1995.

An April 1995 Adult Probation Assessment indicated a 
recommendation for Life Skills and Anger Management.

The claims file also contains additional documentation of 
encounters by the appellant with the civil court, including a 
March 1995 letter to the court from N. W., Ph.D., of the 
Social Work Service Partnership indicating that the appellant 
and his wife had attended family therapy counseling; and a 
protective order obtained by his wife in June 1996 which was 
later dismissed in August 1996.  

The relevant medical evidence for consideration in this 
matter also includes the appellant's post-service medical 
treatment records.  Documentation in the claims file 
indicates that the appellant was admitted at the urging of 
his parents to Lawrence and Memorial Hospital in March 1997, 
after he exhibited bizarre behavior of two weeks' duration.  
The examiner's impression was that the appellant presented 
with at least a two-week history, but more probably a several 
year history of thought disorder and psychotic 
symptomatology.  This included paranoid delusions, 
referential thinking, auditory hallucinations and prominent 
thought disorder.  A history of significant drug and alcohol 
abuse resulting in legal entanglement and occupational 
impairment was noted.  The appellant had also had multiple, 
unstable interpersonal relationships, and had deficient 
impulse control.  There was also a history of 
distractibility, poor concentration and recent sleep 
disturbance.  Axis I diagnosis was schizophrenia, paranoid 
type, acute onset (provisional); polysubstance abuse; and 
alcohol dependence.  He continued to be followed for 
treatment and evaluation of his psychiatric symptoms through 
July 1997, and he was again seen in May 1998 following an 
increase in paranoid feelings.  

He received treatment at the Community Mental Health Service 
of Southeastern CT, Inc. from August 1997 through December 
1998.

The appellant filed his claim for entitlement to service 
connection for schizophrenia in June 1998.  

Treatment records for a period of admission in August 1998 to 
Natchaug Hospital were submitted, which indicated that the 
appellant was again admitted for treatment of chronic 
paranoid schizophrenia.  

A VA examination was conducted in October 1998.  The 
appellant reported a history of difficulty in school from the 
fourth grade on.  He indicated that he had trouble finding a 
job after completing an associate's degree at the community 
college and enlisted in the army.  He then became involved 
with a woman during this time, and his relationship became 
considerably conflicted.  He managed basic training, but 
began to suffer significant stress during AIT.  His 
girlfriend was pregnant, and was also seeing another man.  He 
claimed that his suspicions and fears grew beyond the reality 
and he began to fear being watched and plotted against by his 
girlfriend and others.  He also recalled thinking that crows 
were able to speak his name, and that geese were talking to 
him.  He claimed that he also began to experience severe 
insomnia with intense peculiar and paranoid ideations.  These 
were the first overtly psychotic symptoms that he had 
experienced in his life.  He began drinking more heavily, 
apparently to suppress his symptoms and dysphoria.  He had 
been stationed in Germany and returned on an emergency leave 
to marry his girlfriend.  After this time, he also began to 
run into difficulty with the law for DWI and for fighting 
with his wife and others.  At the end of his tour, he re-
enlisted in the army, but yet another DWI led to his 
discharge from the service.  He worked for a year in New York 
while he was living with another girlfriend after having 
separated from his wife.  He then became paranoid again and 
returned to Connecticut and briefly reconciled with his wife.  
However, this relationship again terminated and culminated in 
brief jail time.  He then lived with another individual in a 
camper for several months and was drinking constantly.  His 
alcohol use reportedly scared him and he decided to stop 
drinking.  After several weeks of abstinence, he reported 
that he began to feel "really weird" and then began to feel 
"really well, too well," but "everyone around me, except 
for me, knew something was very wrong."  He was then 
hospitalized in March 1997 with auditory hallucinations, 
paranoia and florid ideas of reference.  

The VA examiner's impression was that the appellant clearly 
met the criteria for a diagnosis of chronic paranoid 
schizophrenia, and, while his childhood retrospectively 
demonstrated a typical prodromal phase, it was not until the 
military that his florid psychotic symptoms emerged.  He 
noted that, even then, the appellant did not come to clinical 
attention, perhaps because the negative symptoms of 
schizophrenia were more evident than the positive symptoms to 
the outside observer, and because he managed to medicate 
himself with alcohol.  He concluded that the appellant's 
"disorderly and chaotic behavior, however, along with his 
reports of hallucinations and referential thinking, point 
clearly to an initial decompensation in about 1993", and 
that the appellant suffered with progressively worsening 
positive and negative symptoms of schizophrenia until finally 
accepting hospitalization in 1997.  Axis I diagnoses were 
chronic paranoid schizophrenia, and alcohol dependence, in 
early full remission.

In a December 1998 statement, the appellant's mother reported 
that he was depressed and paranoid during service and 
exhibited odd behavior.  She and her husband visited the 
appellant in December 1994, and she remembered that, while 
shopping for groceries, the appellant mentioned that everyone 
in the store was staring at him.  He had claimed that "it 
always happens wherever I go."  She also recalled discussing 
his insomnia and found out that he was having financial 
problems.  She provided several examples of "poor judgment" 
and unusual behavior on the part of the appellant and claimed 
that this continued to worsen following his military 
separation.

The appellant was evaluated at the VA clinic in May 1999.  
The assessment was of schizophrenia, paranoid type, with a 
global assessment of functioning of 50.

The appellant was followed monthly by his private physician, 
Y. L. M. D., for treatment and medication.  Dr. Y. L., in an 
August 1999 letter, reported that, according to the history, 
the appellant was having prodromal symptoms while he was 
still in the Army, including anxiety, irritability, and 
paranoid feelings.  Therefore, he opined that "it is as 
likely as not that [the appellant's] Schizophrenia became 
active while he was still in the military."

In a September 1999 decision, the appellant was determined to 
be disabled by the Social Security Administration for 
benefits purposes, effective September 1998.

Another VA examination was conducted in October 1999.  The 
examiner reviewed the claims folder and the history provided 
by the appellant.  He indicated that, during the interview, 
the appellant was able to give a somewhat coherent story 
which consistently followed the same episodes of events that 
were described in the claims folder.  He admitted to having 
auditory hallucinations at the present time and endorsed the 
fact that he had difficulties with his memory and keeping 
track of his daily activities.  After evaluation of the 
appellant, the examiner's impression regarding the question 
of whether or not the appellant's initial decompensation 
began in 1993, per the claims folder, and per discussion with 
the appellant and his mother, was that it was:

...apparent that the [appellant] did begin to have 
psychotic symptoms while in the military, however 
there are several complicating factors including 
his use of alcohol prior to his admittance into the 
army.  Also, while he was in the military the 
[appellant] had a severe alcohol abuse problem, had 
severe relationship stressors.  Although he does 
report that his job was quite difficult as an auto 
mechanic, he stated that his supervisor was 
supportive of him.  Therefore, my impression at 
this time is that it is likely that due to the 
combination of factors that the [appellant] 
underwent during his military exposure are likely 
the reason for his psychotic break and his 
alcoholic use may have had some factor but I am not 
able to determine this at this time.

The diagnoses on Axis I were chronic paranoid schizophrenia, 
and alcohol dependence in full remission. 

At his August 2000 RO hearing on appeal, the appellant 
testified regarding the onset of his psychiatric symptoms.  
He denied any type of emotional disorder prior to service, 
and claimed that during service he began to have stress and 
believed that "crows" were talking.  However, he reported 
that he did not tell anyone about this and was able to 
perform his job.  He stated that while he was stationed in 
Texas he was arrested three times for drinking and driving, 
and that he started to have paranoid thoughts and difficulty 
sleeping at night, for which he sought treatment. He claimed 
that the medication prescribed did not help, so he did not 
pursue further treatment.  He did not receive psychiatric 
treatment while in service, other than to attend a Domestic 
Counseling Program after he "slapped" his wife.  The 
appellant's mother also testified regarding the appellant's 
psychiatric manifestations.  She claimed that she knew there 
was "something wrong" with the appellant in December 1995, 
and that he did not function well after service.  He went 
from job to job, was unfocused and made very poor decisions.

Statements from the appellant's father and high school 
guidance counselor were submitted.  They each reported that, 
other than motivational problems, the appellant had no 
behavioral problems during high school.  His father likewise 
reported no apparent psychiatric symptoms prior to the 
appellant's military service. 

At his April 2002 hearing on appeal before the undersigned, 
the appellant again testified regarding his claim for 
entitlement to service connection for schizophrenia.  He 
claimed that he believed "crows" were talking to him during 
service but he did not say anything to anyone at that time 
because he wanted to stay in the Army.  He also claimed that 
he thought people were watching and staring at him.  He 
indicated that he experienced stressful events during 
service, for example, learning that his son had been abused.  
He was also arrested for domestic violence and DWI.  After 
his separation from service, he claimed that he became very 
delusional and was eventually hospitalized at the urging of 
his parents.  He reported that he continues to receive 
treatment for his psychiatric symptoms and, in hindsight, 
believes that he was self-medicating with alcohol during 
service.  His mother testified that she thought it was odd 
when he believed that people were staring at him in the 
grocery store during a visit with him while he was stationed 
in Texas.  She also indicated that the appellant was having 
money problems at the time of her visit and had already 
received his first arrest for drinking and driving.  She 
claimed that she did not see him right after service, but 
that his girlfriend told her that he was having difficulty 
focusing.  She reported that the appellant went through four 
jobs in one year.  Ultimately, she claimed that his behavior 
became so strange that she and her husband convinced him to 
go to the hospital.

The Board finds that the evidence now of record supports a 
grant of service connection for paranoid schizophrenia.  The 
service medical records establish that the appellant entered 
service with no documented evidence of psychiatric 
abnormality.  The service medical and personnel records 
document a history of difficulties in service including 
insomnia, stress, complaints of anxiety and depression, 
impulse control, and "disorderly and chaotic behavior, which 
the appellant's VA and private psychiatrists recognized as 
more likely than not the beginnings of the development of the 
appellant's paranoid schizophrenia in service.  Private 
hospitalization records also indicate a diagnosis of 
schizophrenia a year and six months after the appellant left 
service and continuing to this day, a condition that has 
required periods of hospitalization and constant medication.

Accordingly, the Board finds that the VA psychiatrists' 
October 1998 and October 1999 opinions, as well as the August 
1999 opinion of his private psychiatrist, are probative 
medical evidence that the appellant's paranoid schizophrenia 
was incurred during active service, particularly as the VA 
psychiatrist in October 1999 stated that she reviewed the 
appellant's claims file in reaching this conclusion.  The 
Board therefore finds that resolving all remaining doubt in 
the appellant's favor, these uncontroverted nexus opinions, 
along with the facts of the case are sufficient to warrant an 
award of service connection for paranoid schizophrenia.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2001); 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for paranoid schizophrenia is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


